Citation Nr: 1533316	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lung cancer for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to September 1997.  He passed away in August 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran properly perfected his appeal to the Board prior to his death.  The appellant filed a claim for survivor benefits in January 2013.  The Veteran testified before a decision review officer in December 2008 and the appellant testified before the undersigned in an April 2015 hearing.  Hearing transcripts were associated with the file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 medical opinion addresses the possible relationship between lung cancer and environmental hazards from Gulf War service and a causal relationship between lung cancer and chronic obstructive pulmonary disease (COPD).  However, the opinion does not discuss whether COPD could have aggravated lung cancer beyond the natural progression of the disease, and an addendum is needed.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2014 provider to address the following:

a. Was the Veteran's lung cancer at least as likely as not aggravated beyond the natural progression by his service-connected COPD?

Please consider all relevant lay and medical evidence, including that COPD was listed as a contributory cause of death with cancer as the primary cause of death.  Provide rationale for any opinion offered.

If aggravation is found, please estimate the baseline level of disability from lung cancer prior to aggravation.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




